UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6095


LAWRENCE LEO HAWKINS, a/k/a Lawrence’ Leo’ Hawkins, Jr-El,
a/k/a UCCI-308, a/k/a UCCI-3083, a/k/a UCCI-103, a/k/a
UCC9-105, a/k/a UCCI-207,

                Plaintiff - Appellant,

          v.

ROBERT MCCABE, Sheriff; DAVID L. SIMMONS, Superintendent;
JAMES RODATUS, Magistrate; WILLIAM C. SMITH; CARL EASON;
WESTBROOK PARKER; JUDGE BAGNALL; ALL PARTIES LISTED WITHIN
THE ATTACHMENT, INCLUDING BUT NOT LIMITED TOO…; LAWRENCE
LEONARD; ARENDA WRIGHT ALLEN; TOMMY MILLER; DOUGLAS MILLER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00195-RBS-LRL)


Submitted:   May 19, 2014                  Decided:   May 29, 2014


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Leo Hawkins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence     Leo    Hawkins,   Jr.,   seeks   to    appeal   the

district court’s order dismissing his complaint, filed pursuant

to 42 U.S.C. § 1983 (2012), and Bivens v. Six Unknown Named

Agents   of   Fed.    Bureau   of   Narcotics,   403 U.S. 388   (1971).

Hawkins has also filed a motion for transcript at government

expense.      We deny Hawkins’ motion and dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).             When the United

States or its officer or agency is a party, and unless the

district court extends or reopens the appeal period, the notice

of appeal must be filed no more than sixty days after the entry

of the district court’s final judgment or order.              Fed. R. App.

P. 4(a)(1)(B).       “[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”           Bowles v. Russell,

551 U.S. 205, 214 (2007).

           The district court’s dismissal order was entered onto

the docket on May 30, 2013.         Hawkins did not file his notice of



                                      2
appeal of that order until 194 days later, on December 10, 2013. *

Therefore,        under    either         the    30-day      or       60-day       appeal     period,

Hawkins’     notice       of     appeal         is       clearly      untimely.           Moreover,

Hawkins filed his notice of appeal beyond the time limits for

seeking an extension or reopening of the appeal period.                                            See

Fed. R. App. P. 4(a)(5) (motion for an extension of the appeal

period must be filed within thirty days of entry); Fed. R. App.

P.   4(a)(6)       (motion      for       reopening         must        be    filed      within   the

earlier     of     180    days       after       judgment          is    entered,        or     within

fourteen days after the moving party receives notice of entry);

see also Fed. R. Civ. P. 77(d) (“Lack of notice of the entry

does not affect the time for appeal or relieve . . . a party for

failing to appeal within the time allowed, except as allowed by

[Fed. R. App. P.] 4(a).”).

             Because         Hawkins’           appeal           is      untimely,         we     lack

jurisdiction over the appeal.                            Accordingly, we deny Hawkins’

motion     for    transcript         at    government            expense       and    dismiss      the

appeal.      We dispense with oral argument because the facts and

legal     contentions       are      adequately            presented          in   the    materials

before     this    court       and    argument           would     not       aid   the   decisional

process.


                                                                                          DISMISSED

      *
          Houston v. Lack, 487 U.S. 266 (1988).


                                                     3